3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-2   Page 1 of 7




                    Exhibit B
       3:19-cv-03304-MBS       Date Filed 08/10/21       Entry Number 94-2      Page 2 of 7




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 98                          Case No. 3:19-cv-3304
 PENSION FUND on behalf of itself and all
 others similarly situated,

                Plaintiffs,

 vs.

 DELOITTE & TOUCHE LLP;
 DELOITTE LLP,

                Defendants.


                    NOTICE OF DEPOSITION OF BRIAN BURROWS

        PLEASE TAKE NOTICE that, in accordance with Rule 30(b) of the Federal Rules of Civil

Procedure, Defendants Deloitte & Touche LLP and Deloitte LLP will take the deposition of Brian

Burrows on June 11, 2021 at 9:00 a.m. ET, with witnesses and counsel connecting remotely by

videoconference and telephone by agreement. The deposition will be recorded by stenographic

means and by videotape (sound and visual), and will be taken before a Notary Public or other

officer authorized by law to administer oaths.



Dated: May 20, 2021

                                                 /s/ Christopher A. Ogiba
                                                 Christopher A. Ogiba, Fed. ID No. 9042
                                                 Lesley A. Firestone, Fed. ID No. 11719
                                                 Clinton T. Magill, Fed. ID No. 12459
                                                 Moore &Van Allen, PLLC
                                                 78 Wentworth Street
                                                 Charleston, South Carolina 29401
                                                 Telephone:     843-579-7066
                                                 Facsimile:     843-579-8749
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-2    Page 3 of 7




                                 Email:       chrisogiba@mvalaw.com
                                              lesleyfirestone@mvalaw.com
                                              clintonmagill@mvalaw. com

                                 Mark A. Nebrig
                                 John A. Fagg, Jr.
                                 Nader Raja
                                 Kristen Kenley
                                 Moore &Van Allen, PLLC
                                 100 North Tryon Street
                                 Suite 4700
                                 Charlotte, North Carolina 28202-4003
                                 Telephone:     704-331-3602
                                 Facsimile:     704-339-5974
                                 E-mails:       marknebrig@mvalaw.com
                                               johnfagg@mvalaw.com
                                                naderraja@mvalaw.com
                                                kristenkenley@mvalaw.com

                                 Scott A. Edelman
                                 Jed M. Schwartz
                                 Andrew B. Lichtenberg
                                 Milbank LLP
                                 55 Hudson Yards
                                 New York, New York 10001-2163
                                 Telephone:    212-530-5000
                                 Facsimile:    212-530-5219
                                 Email:        sedelman@milbank.com
                                               jSchwartz@milbank.com
                                               alichtenberg@milbank.com

                                 Attorneys for Defendants
                                 Deloitte & Touche LLP and Deloitte LLP




                                  2
    3:19-cv-03304-MBS        Date Filed 08/10/21     Entry Number 94-2       Page 4 of 7




                               CERTIFICATE OF NOTICE

       I hereby certify that on May 20, 2021, I caused a true and correct copy of the Notice of
Deposition of Brian Burrows to be served via electronic mail on:

Laura Posner, Esq.
Cohen Milstein Sellers &Toll PLLC
88 Pine Street, 14th Floor
New York, NY 10005
Email: 1posner@cohenmilstein.com

                                                                 /s/Clinton T. Maw
                                                                 Clinton T. Magill




                                              3
             3:19-cv-03304-MBS                      Date Filed 08/10/21                 Entry Number 94-2            Page 5 of 7


  AO SSA (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                               District of South Carolina

 International Brotherhood of Electrical Workers Local 98 Pension Fund
                                 Plaintiff
                             v.                                                         Civil Action No.     3:19-cv-3304-MBS
             Deloitte & Touche LLP, Deloitte LLP

                                Defendant

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To:                         Brian Burrows (c/o Laura Posner, 88 Pine Street, 14th Floor, New York, NY 10005)

                                                         (Name ofperson to whom this subpoena is directed)

         Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
 party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
 or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
 these matters:


   Place:    emote eposition or               ace o e         e ermine        yt e       Date and Time:
            Parties                                                                                        06/11/2021 9:00 am


            The deposition will be recorded by this method:                    Stenographic means and audio-visual means

        Q Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




         The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        05/20/2021
                                    CLERK OF CO URT


                                             Signature of Clerk or Deputy Clerk                                 Attorney') signature


 The name, address, e-mail address, and telephone number of the attorney representing (name ofparry)
 Deloitte & Touche LLP and Deloitte LLP                                  ,who issues or requests this subpoena, are:
Chris Ogiba; Moore &Van Allen, PLLC 78 Wentworth St. Charleston, SC 29401; chrisogiba@mvalaw.com; 843-579-7066


                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
             3:19-cv-03304-MBS                     Date Filed 08/10/21               Entry Number 94-2              Page 6 of 7



AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No. 3:19-cv-3304-MBS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, ifany)        Brian Burrows
on (date)         05/20/2021

               I served the subpoena by delivering a copy to the named individual as follows:                     via electronic mail to
            Laura Posner, Esq., Cohen Milstein Sellers &Toll PLLC, 88 Pine Street, 14th Floor, New York, NY 10005
            Email: Iposner@cohenmilstein.com                          on (dare)     05/20/2021 ~ or

            C~ I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                     for travel and $                      for services, for a total of $           0.00



            I declare under penalty of perjury that this information is true.


Date:           05!20/2021
                                                                                          Server's signature


                                                                                      Clinton T. Magill, Esquire
                                                                                         Printed name and title

                                                                                      Moore &Van Allen, PLLC
                                                                                        78 Wentworth Street
                                                                                       Charleston, SC 29401
                                                                                           Server's address


Additional information regarding attempted service, etc.:
             3:19-cv-03304-MBS                       Date Filed 08/10/21                  Entry Number 94-2                     Page 7 of 7


AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secretor other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regulazly transacts business in person; or                                            (C) Specking Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regulazly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or               (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
  (B) inspection of premises at the premises to be inspected.                      procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they aze kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Nat Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees~n a party or attorney who                (C) Electronically Stored Information Produced in Only One Form. 1'he
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appeaz in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
heazing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—ter to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the eazlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-prepazation
the following rules apply:                                                         material must:
      (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim ofprivilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limiu                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
